NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANGEL SANCHEZ-VIGIL, AKA Moises                 No.    16-72702
Quintranar,
                                                Agency No. A073-963-023
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Angel Sanchez-Vigil, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for adjustment of status. We

have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law. See


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Madrigal-Barcenas v. Lynch, 797 F.3d 643, 643-45 (9th Cir. 2015). We deny the

petition for review.

       The BIA did not err in concluding that Sanchez-Vigil’s conviction under

California Health & Safety Code § 11550(a) is a controlled substance violation that

renders him ineligible for adjustment of status. See 8 U.S.C.

§§ 1182(a)(2)(A)(i)(II), 1255(i)(2)(A); Tejeda v. Barr, 960 F.3d 1184, 1186 (9th

Cir. 2020) (holding California Health & Safety Code § 11550(a) is divisible, and

using a plea agreement and charging document to establish the elements of

conviction); Lopez v. Sessions, 901 F.3d 1071, 1075 (9th Cir. 2018) (Federal First

Offender Act treatment is limited to simple possession of a controlled substance

offenses).

       In light of this disposition, we decline to reach Sanchez-Vigil’s contentions

regarding his visa petition. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir.

2004) (the courts are not required to decide issues that are unnecessary to the

results).

       The temporary stay of removal remains in place until issuance of the

mandate.

       PETITION FOR REVIEW DENIED.




                                          2                                   16-72702